Case 1:18-cv-21381-UU Document 75 Entered on FLSD Docket 02/13/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 18-cv-21381-UU

 JANE DOE,

         Plaintiff.
 v.

 CITY OF MIAMI GARDENS, et al.,

      Defendants.
 __________________________________/

                                      ORDER OF REFERENCE

          PURSUANT to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the

 Southern District of Florida, the above-styled case is referred to United States Magistrate Judge

 Chris M. McAliley to take all necessary and proper action as required by law with respect to

 Defendant Javier J. Romaguera’s Motion for Involuntary Dismissal for Discovery

 Violations, D.E. 63 (the “Motion”), along with any motions for an extension of time associated

 therewith. Pursuant to this referral order, it is also

          ORDERED AND ADJUDGED that it shall be the responsibility of the respective parties

 in this case to note that courtesy copies of all materials necessary to the resolution of the referred

 matters shall be directed to the magistrate judge’s chambers.

          DONE AND ORDERED in Chambers at Miami, Florida, this _12th__ day of February,

 2019.

                                                          ____________________________________
                                                          URSULA UNGARO
                                                          UNITED STATES DISTRICT JUDGE

 copies provided:
 U.S. Magistrate Judge Chris M. McAliley

 counsel of record via CM/ECF

                                                    1
Case 1:18-cv-21381-UU Document 75 Entered on FLSD Docket 02/13/2019 Page 2 of 2




                                       2
